


LEASE AGREEMENT




THIS LEASE AGREEMENT is made and entered into effective September 11, 2010 by
and between Horizon Bancorporation, Inc., a Florida corporation, (hereinafter
referred to as “Landlord”), and Bank of the Ozarks, an Arkansas Banking
Corporation (hereinafter referred to as “Tenant”).




SECTION 1




DESCRIPTION OF LEASED PREMISES




Landlord leases to Tenant and Tenant leases from Landlord the real property
located at 900 53rd Avenue East, Bradenton, Florida, as more particularly
described in Exhibit “A” attached hereto and incorporated herein by this
reference. The parties agree that such premises contains 7280 square feet of
usable office space, together with the use of common area, parking spaces, and
landscape areas as set forth herein. In addition the premises contain the
following items that are and shall remain the property of Landlord upon the
termination of the Lease: bank vault and vault door; teller drawers and coin
vaults; drive-through equipment; night depository; window treatments and wall
coverings; teller cabinets and countertops; flooring materials including carpet
and tile; electrical and telephone wiring suitable for banking operations;
plumbing and lighting fixtures; kitchen fixtures (excluding appliances);
drive-through with canopy and teller window; all HVAC; and existing signage
structure, except for such facings as installed by Tenant.




Collectively, the above described assets constitute the “Leased Premises.”




SECTION 2




QUIET ENJOYMENT




Landlord covenants, warrants and represents that, Landlord has full right, power
and authority to execute and perform this Lease, and to grant the estate demised
herein; and that Tenant, upon the payment of the rent herein reserved and
performance of the covenants and agreements herein contained, shall peaceably
and quietly have, hold and enjoy the Leased Premises and all rights, easements,
covenants, and privileges belonging or in any way appertaining thereto. Tenant
covenants that it has right, power and authority to execute and perform this
Lease and that all lawful corporate authority has been obtained.




SECTION 3




USE OF LEASED PREMISES




The Leased Premises shall be used for banking operations and all reasonable
activities ancillary thereto. Tenant shall not use the Leased Premises for any
unlawful purposes or permit any unlawful or offensive activity to take place on
or about the Leased Premises. In the event Tenant fails to continuously operate
a banking facility in the Leased Premises as required herein, such failure to
open or to continuously operate shall constitute a default by Tenant under this
Lease and in addition to the remedies set forth in Section 27 below, Landlord
may terminate this Lease and upon such termination Tenant shall pay to Landlord
a lease termination fee equal to three times the total Base Rent for the lease
year in which such default occurs.




Page 1 of 21

Lease Agreement








SECTION 4




COMMENCEMENT AND TERM




The term of this Lease is three (3) years (the “Lease Term”) which began on
September 11, 2010 and continuing thereafter until midnight September 10, 2013.




SECTION 5




Intentionally left blank




SECTION 6




RENT




The annual rental for the Leased Premises (the “Base Rent”) for the Lease Term
shall be $24.00 per square foot for a total annual rent of $174,720.00.




The Base Rent shall be paid in equal monthly installments of $14,560.00, payable
in advance on the first day of each month, plus and together with sales or use
tax at the then applicable rate in the County in which the Leased Premises are
located. Said monthly installments shall be paid, without demand, at such
address as Landlord shall designate, in writing, from time to time. In the event
the beginning date of the Lease Term shall be on other than the first day of the
month, the Base Rent for the first and last months of the Lease Term shall be
prorated.




SECTION 7




Intentionally Left Blank




SECTION 8




TAXES AND ASSESSMENTS




Tenant agrees to pay all general real estate taxes, non-ad-valorem assessments,
and special assessments levied or assessed against or with respect to the Leased
Premises (“County Tax Assessments”), during the Lease Term. County Tax
Assessments shall be paid within the deadline required to obtain maximum
discount (4%). With the final payment of the Rent, Tenant shall also pay to
Landlord an amount equal to a prorated amount of the County Tax Assessments for
the then current year. If the actual amount of the County Tax Assessments is not
established as of the due date of the last rent payment, then the calculation of
the County Tax Assessments shall be based on the estimate of County Tax
Assessments as shown on the required TRIM notice provided by the Manatee County
Property appraiser, or if such is not available, then based on the prior year
County Tax Assessments. Upon Landlord’s receipt of the actual tax bill, the
parties shall readjust the amount of the payment, at either party’s request
adjustment.




Page 2 of 21

Lease Agreement 








Tenant shall pay all taxes and assessments related to its personal property
maintained in, on, or about or in connection with the Leased Premises.




Tenant shall have the right at its own cost and expense, to seek an abatement of
Real Estate Taxes or a reduction in the valuation of the Demised Premises and/or
contest the applicability of any Real Estate Taxes to the Demised Premises or
the improvements thereon. Without limiting the foregoing, Tenant shall have the
right to contest or cause to be contested, by appropriate legal proceedings
conducted in good faith and with due diligence, at Tenant’s sole cost and
expense, the amount and validity or application, in whole or in part, of any
Real Estate Taxes or lien therefore, provided that Tenant shall have deposited
with Landlord adequate reserves for the payment of the taxes as required by
Landlord (but in no event less than the amount of Real Estate Taxes in dispute),
unless paid in full under protest or Tenant shall have furnished such security
as may be required in the proceeding.




In any instance where any such action or such proceeding is being undertaken by
Tenant, Landlord shall reasonably cooperate with Tenant, at no cost or expense
to Landlord, including participating (at Tenant’s sole cost and expense) in any
proceeding in which Landlord is a necessary party and execute any and all
documents approved by Landlord required in connection therewith.




Tenant shall be entitled to any refund (after the deduction therefrom of all
reasonable expenses incurred by Landlord in connection therewith) of any Real
Estate Taxes and penalties or interest thereon that were paid by Tenant;
provided, however, that if the year for which the refund is due is a year in
which the Tenant did not occupy the Leased Premises for the entire year, then
the refund shall be prorated between Landlord and Tenant.




SECTION 9




Intentionally left Blank




SECTION 10




ADDITIONAL RENTAL




Tenant shall pay as Additional Rent (whether or not the provisions requiring the
payment of such amount so states) all such other sums of money and expenditures
as shall become due from and payable by Tenant to Landlord under this Lease,
including attorney’s fees and sales taxes in such amounts as charged to Landlord
(such sums plus the Base Rent sometimes hereinafter being collectively referred
to as “Rent” or “Rental”).




Page 3 of 21

Lease Agreement








SECTION 11




LATE PAYMENTS




In the event of any failure to pay Rent or to make any other payment due
Landlord hereunder in the manner of time provided for herein, Tenant shall pay
to Landlord upon demand an administrative charge in an amount of One Hundred
Fifty and No/100 Dollars ($150.00) for any payment not made by the tenth (10th)
day after its due date.




SECTION 12




UTILITIES




Tenant shall arrange and pay for water, sewer, trash, and electricity furnished
to the Leased Premises during the term of this Lease. In no event shall Landlord
be liable for any interruption or failure of utility service to the Leased
Premises unless caused by the gross negligence or willful misconduct of
Landlord. Tenant shall arrange and pay for telephone services to the Leased
Premises. Tenant shall arrange and pay for its own security system. Tenant shall
pay and be responsible for any installation and monitoring fee associated with
such system as well as any permits required with respect thereto. Landlord shall
not be responsible for the maintenance of such security systems nor shall the
installation of such security system result in Landlord being liable implied or
expressly, for the security of Tenant’s employees, invitees, property or guests.




SECTION 13




REPAIRS AND MAINTENANCE




Landlord shall, at its expense, maintain the roof, exterior walls, foundation,
and structural portions of the Leased Premises.




Tenant shall, at its expense, maintain in good condition, reasonable wear and
tear excepted, all other improvements and landscaping located and operated on
the Leased Premises, including but not limited to the heating and air
conditioning equipment, plumbing systems, electrical systems, parking lot,
grounds, retention areas, buffer areas and landscaped areas.




Tenant shall, at its expense maintain in good condition, reasonable wear and
tear excepted, the interior doors and interior of the Leased Premises, including
carpets, window coverings, interior fixtures, equipment presently in place or
added by the Tenant or Landlord except when such damage is caused by the
Landlord, its agents or employees.




The Tenant’s duty to maintain and repair the Leased Premises is a material
condition of this contract and failure to maintain or repair shall constitute a
default by Tenant.




Page 4 of 21

Lease Agreement








SECTION 14




ENVIRONMENTAL




During the entire term of this Lease, including any period of time Tenant
occupies any part of the Leased Premises, Tenant shall fully and strictly comply
with all federal, state and local laws, ordinances, rules and regulations now or
at any time hereafter in effect which regulate, relate to, or impose liability
or standards of conduct concerning any Hazardous Substances (as such term is
hereafter defined), including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act and any so-called
federal, state or local “Superfund” or “Superlien” laws (collectively, the
“Environmental Laws”), and which directly or indirectly affect Tenant’s business
and Tenant’s use of the Leased Premises, and Tenant shall not permit the Leased
Premises to be used to store or otherwise handle Hazardous Substances except
where stored in sealed containers and in quantities normally associated with
Tenant’s business conducted on the Leased Premises or for office maintenance and
cleaning and, in those instances, the Hazardous Substances shall be handled or
stored in compliance with all Environmental Laws. Tenant acknowledges that its
compliance shall include, by way of illustration and not by way of limitation,
the completion and timely filing of all reports and statements required pursuant
to any Environmental Laws and the payment of all charges, fees and costs that
may be assessed or imposed from time to time in connection therewith; and the
timely disclosure to Landlord upon request of any information requested by
Landlord when and as required pursuant to the Environmental Laws, as the same
may be amended or replaced from time to time, in order to permit Landlord or
others to make full and complete disclosures or filings as required pursuant to
such laws.




Should a release of any Hazardous Substances onto or from the Leased Premises or
land occur as a result of any intentional or unintentional act or omission on
the part of Tenant or any other person, Tenant shall immediately notify Landlord
thereof and, if such release is due to any act or omission of Tenant or of any
of Tenant’s employees, agents, invitees, licenses, subtenants or assignees, as
soon as possible thereafter Tenant shall conduct and complete or cause to he
conducted or completed any and all remedial work reasonably required to clean up
and remove all such Hazardous Substances in accordance with and to the extent
required by all applicable Environmental Laws and any orders or directives of
any federal, state or local governmental authorities charged with responsibility
or authority pursuant to such Environmental Laws.




Tenant shall hold Landlord, its officers, directors, partners, agents and
employees (as the case may be) harmless from and indemnified against all claims,
penalties, fines, liabilities, settlements, damages and costs (including, but
not limited to, reasonable attorney’s and other consultant’s fees, investigation
or laboratory fees, court costs and litigation expenses) arising out of or as a
result of (a) the presence, disposal, release or threatened release of any
Hazardous Substances on, over, under, from or affecting the Leased Premises or
land caused or permitted by, attributed or related to or otherwise arising out
of the use and occupancy of the Leased Premises by Tenant or by anyone acting
by, through or under Tenant, including without limitation, any of Tenant’s
employees, agents, invitees, licensees, subtenants or assignees; (b) any
personal injury (including wrongful death) or property damage (real or personal)
arising out of or relating to any such presence, disposal, release or threatened
release of any Hazardous Substances; (c) any violation of or failure to comply
with any Environmental Laws or any orders, requirements or demands of any
governmental authorities which are based upon or in any way related to any such
presence, disposal, release or threatened release of any Hazardous Substances;
or (d) Tenant’s failure to comply with any of the requirements of this Section
of the Lease.




Page 5 of 21

Lease Agreement








Landlord shall hold Tenant, its officers, directors, partners, agents and
employees (as the case may be) harmless from and indemnified against all claims,
penalties, fines, liabilities, settlements, damages and costs (including, but
not limited to, reasonable attorneys and other consultants fees, investigation
or laboratory fees, court costs and litigation expenses) arising out of, or as a
result of (a) the presence, disposal, release or threatened release of any
Hazardous Substances on, over, under, from or affecting the Leased Premises or
land caused or permitted by, attributed or related to or otherwise arising out
of the prior use and occupancy of the Leased Premises by Landlord, or by anyone
acting by, through or under Landlord (except Tenant), including without
limitation, any of Landlord’s employees, agents, invitees, licensees, subtenants
or assignees; (b) any personal injury (including wrongful death) or property
damage (real or personal) arising out of or relating to any such presence,
disposal, release or threatened release of any Hazardous Substances; (c) any
violation of or failure to comply with any Environmental Laws or any orders,
requirements or demands of any governmental authorities which are based upon or
in any way related to any such presence, disposal, release or threatened release
of any Hazardous Substances: or (d) Landlord’s failure to comply with any of the
requirements of this Section of the Lease.




For purposes of this Lease, the term “Hazardous Substances” shall mean and
include  (a) any asbestos, PCBs or dioxins; (b) any petroleum products; (c) any
waste, substance, material, pollutant or contaminant defined as hazardous or
toxic in (or for purpose of) the Comprehensive Environmental Response,
Compensation of Liability Act or any other applicable Environmental Laws, as the
same may heretofore or hereafter be enacted or amended; and (d) any waste,
substance, material, pollutant or contaminant either (i) defined as hazardous or
toxic in (or for purposes of) or (ii) the presence, disposal, release or
threatened release of which on, onto or from any Leased Premises (including the
Leased Premises or the land) is governed by any other applicable Environmental
Laws.




As a material inducement to Tenant entering into this Lease and the provisions
of this Section, Landlord hereby covenants and warrants that the Leased Premises
are as of the date of this Lease, free from all Hazardous Substances as
described herein.




SECTION 15




GLASS




Tenant covenants and agrees to replace the plate glass broken on or in the
Leased Premises during the term of this Lease if such damage or breakage is as a
result of Tenants or Tenant’s employees, invitees or guests’ negligence or
willful act.




Page 6 of 21

Lease Agreement








SECTION 16




DAMAGE OR DESTRUCTION OF LEASED PREMISES




If the Leased Premises are damages or partially destroyed by fire, casualty or
other cause during the term of this Lease or any extension thereof, Landlord
shall promptly repair them, as soon as practicable, to the condition which
Landlord furnished them to Tenant upon the commencement of the term of this
Lease.




Rent and all other charges shall be abated only in the event the damage and
subsequent repair operations prohibit business to be conducted on the Leased
Premises by Tenant for a period of more than six months. However, if Landlord
fails to begin the repair process within thirty (30) days, rent shall be abated
for the remaining one hundred fifty (150) days of the six-month period for
Landlord to complete repairs. If the repairs cannot be completed within one
hundred eighty (180) days of the occurrence, Tenant shall have the option to
terminate this Lease as of one hundred eighty (180) days after the occurrence.




SECTION 17




NON-LIABILITY OF LANDLORD FOR DAMAGES




Landlord shall not be responsible for liability or damage claims for injury to
persons or property for any cause relating to the occupancy of the Leased
Premises by Tenant. Tenant shall indemnify Landlord from all liability, loss or
other damage claims for obligations resulting from any injuries or losses of
this nature, including reasonable attorney’s fees and court costs incurred by
Landlord in defending any such claims, except when caused by the negligence of
the Landlord, its agents, servants, or employees.




SECTION 18




BUILDING INSURANCE




Tenant covenants and agrees, as a material inducement for entering into this
Lease, to obtain and continue in full force and effect throughout the term of
this Lease, a standard fire and extended coverage insurance policy in an amount
sufficient to cover the full replacement cost of insurable value (whichever is
less) of the Leased Premises and Comprehensive “all risk” insurance covering
loss or damage to the Leased Premises caused by fire, lightning, hail,
windstorm, explosion, vandalism, malicious mischief, and such other losses,
hazards, casualties, liabilities and contingencies as are normally and usually
covered by “All Risk”. A responsible insurance company authorized to do business
in the State of Florida shall write such insurance policy. Landlord and Tenant
mutually covenant and agree, as a material inducement for entering into this
Lease, that any insurance proceeds shall be applied exclusively to the cost of
repairing or rebuilding the Leased Premises. Tenant agrees to reasonably
cooperate with Landlord in obtaining such insurance policy. This requirement
shall be satisfied by an existing policy which names the Landlord as an
additional insured, and provides the coverage required herein. Tenant agrees
that Landlord shall be named as the primary insured, and any mortgagee of
Landlord shall be named as an additional insured




Page 7 of 21

Lease Agreement








Tenant shall at all times comply with all applicable fire ordinances, law, rules
and regulations, as they may relate to the Leased Premises and shall reasonably
cooperate with Landlord in maintaining the Leased Premises in such condition as
to enable Landlord to obtain such insurance at the least available cost.




Tenant is responsible for its own insurance to cover its own contents located in
the Leased Premises, and all of the personal property and equipment included in
the Leased Premises. Landlord shall not be liable for any theft or damage to the
property or person of any of the Tenant’s officers, employees, agents, invitees
or guests from perils customarily covered by fire and extended coverage
insurance, liability insurance or acts of God.




SECTION 19




LIABILITY INSURANCE AND INDEMNIFICATION




Tenant shall procure and maintain in full force, at its expense, during the term
of this Lease, and any extension thereof for the benefit of Tenant and Landlord,
general or public liability insurance which shall be adequate to protect against
liability for damage claims through public use of or arising out of any accident
occurring in or around the Leased Premises, in a minimum amount of $1,000,000.00
for each person injured, $1,000,000.00 for any one accident, and $250,000.00 for
property damage. Landlord shall be the primary insured or an additional named
insured in such policy and Tenant shall furnish Landlord with a Certificate of
Insurance with reference to same. Landlord agrees to reasonably cooperate with
Tenant in obtaining such insurance policy. This requirement shall be satisfied
by an existing policy naming the Landlord as an additional insured, and
providing the coverage required herein.




Anything in this Lease to the contrary notwithstanding, and without limiting the
Tenant’s obligation to provide insurance, the Tenant covenants and agrees that
it will indemnify, defend, and save harmless the Landlord against and from all
liabilities, obligations, damages, penalties, claims, costs, charges and
expenses, including, without limitation, reasonable attorney’s fees, which may
be imposed upon or incurred by Landlord by reason of any of the following
occurring during the term of this Lease:




 

(a)

Any matter, cause or thing arising out of Tenant’s use or occupancy, of the
Leased Premises and any part thereof;




 

(b)

Any negligence on the part of the Tenant or any of its agents, contractors,
servants, employees, licensees or invitees;




 

(c)

Any accident, injury, damage to any person or property occurring in, or about
the Leased Premises caused by Tenant or any of its agents, contractors,
servants, employees, licensees or invitees;




 

(d)

Any failure on the part of Tenant to perform or comply with any of the
covenants, agreements, terms or conditions contained in this Lease on its part
to be performed or complied with;

 

Page 8 of 21

Lease Agreement








 

(e)

Failure to pay or remit to Landlord applicable sales tax on payments made or
required to be made under this Lease on which sales tax is due.




Tenant shall promptly notify Landlord of any such claim asserted against it and
shall, within five days, deliver to Landlord copies of all papers or legal
process served upon it in connection with any action or proceeding brought
against Tenant by reason of any such claim.




The foregoing shall not include indemnity by Tenant for any damage or injury
occasioned by the negligence of the Landlord, its agents, servants, or
employees. Landlord shall promptly notify Tenant of any such claim asserted
against it and shall promptly send to Tenant copies of all papers or legal
process served upon it in connection with any action or proceeding brought
against Landlord by reason of any such claim.




SECTION 20




IMPROVEMENTS OR ADDITIONS BY TENANT




During the term of this Lease, Tenant shall not alter, change or remodel the
interior of the Leased Premises, excluding installation of movable partitions,
without the Landlord’s prior written consent. No alterations or improvements
affecting the structural portion of the building shall be made by Tenant. Any
additions or improvements to the Leased Premises, whether made by Landlord or
Tenant, shall be the property of Landlord without compensation to Tenant.
Subject to Tenant not being in default under this Lease, Tenant shall, upon the
expiration of this Lease, be permitted to remove from the Leased Premises, its
trade fixtures and other personal property, provided, however, that in so doing
Tenant shall not damage the Leased Premises and shall repair any damages caused
by such removal.




SECTION 21




SIGNS




Outside signage may be made available to Tenant. In the event Tenant desires to
utilize outside signage made available to Tenant, the cost thereof shall be
borne exclusively by Tenant. No advertising medium shall be utilized by Tenant
which can be heard or experienced outside the Leased Premises, including, but
not limited to, flashing lights, searchlights, loudspeakers, phonographs, on
site radio or television promotions, nor shall Tenant distribute, or cause to be
distributed, in the Building, any handbills, circulars, or other advertising
devices. Landlord shall have the exclusive use of the roof and Tenant shall not
be permitted any signage thereon. All signage shall require Landlord’s prior
written consent.




SECTION 22




PARKING




Tenant shall be entitled to the use parking spaces located in, around or
adjacent to the Building. Designated handicap spaces shall also be adjacent to
and along the main entrance side of the building, and shall be for the benefit
of both the Tenant and other tenants who may occupy the building, and their
guests, invitees, customers, and others entering the building entitled to use
designated handicap parking.




Page 9 of 21

Lease Agreement








SECTION 23




ENCUMBRANCES




This Lease is subject and subordinate to any mortgage with which Landlord may
now or hereafter encumber the Property and to all renewals, modifications,
consolidations, replacements, and extensions thereof. This clause shall be
self-operative and no further instrument of subordination need be required by
any mortgagee. In confirmation of such subordination, however, Tenant shall,
within twenty (20) days of Landlord’s receipt of written notice, promptly
execute any instrument evidencing such subordination. In the event of
foreclosure under any mortgage, Tenant shall, upon request of any person or
party succeeding to the interest of Landlord as a result of such foreclosure,
automatically become the Tenant of such successor in interest without change in
the terms or other provisions of this Lease and, upon request by such successor
in interest, Tenant shall execute and deliver instrument(s) confirming the
attornment provided for herein; provided the transferee expressly assumes the
obligations of this Lease. Further, Landlord shall be required to provide said
transferee with the material terms of this Lease to which transferee will be
bound and required to fulfill the obligations of “Landlord”.




SECTION 24




MORTGAGING




Tenant shall not be entitled to mortgage, pledge, grant deeds of trust, or
otherwise encumber Tenant’s leasehold interest under this Lease, or to assign,
hypothecate or pledge the same as security for any debt without Landlord’s prior
written consent. Any attempted mortgage or encumbrances by Tenant of Tenant’s
leasehold interest herein without Landlord’s prior written consent shall be null
and void.




SECTION 25




CONSTRUCTION LIENS




Tenant shall not permit any construction, mechanics’ or materialmens’ lien or
any other liens to be placed upon the Leased Premises, or any improvements
located therein, during the Lease Term, caused by or resulting from any work
performed, material furnished or obligation incurred by or at the request of the
Tenant. In the case of the filing of any lien on the interest of Landlord or
Tenant in the Leased Premises, Tenant shall cause the same to be discharged of
record by payment of the amount claimed to be due or by posting of the necessary
bond within thirty (30) days after the filing of same, unless such lien is the
result of a contract made by the Landlord the payment of which is the
responsibility of the Landlord. A failure by Tenant to do so shall constitute an
event of default by Tenant under this Lease.




Page 10 of 21

Lease Agreement








SECTION 26




TENANT’S REMEDIES ON DEFAULT




In the event of any default by Landlord in the performance of any promise or
obligation to he kept or performed hereunder and the default continues for a
period of thirty (30) days after receipt by Landlord of a written notice from
Tenant specifying the default (Tenant’s Default Notice”), in such event Tenant,
at its election, can declare this Lease terminated null and void and vacate the
Leased Premises within an additional period of thirty (30) days, paying rent
only to the date of said vacating.




If upon receipt of Tenant’s Default Notice, Landlord believes that Landlord is
not in default or that the Landlord is not required under the Lease to perform
the specified obligation, then Landlord shall within 5 days of receipt of the
Tenant’s Default Notice, notify Tenant of Landlord’s decision thereon.
Thereafter, either party may request non-binding mediation. The parties shall
jointly select a mediator that is mutually acceptable to both parties. Mediation
shall be pursuant to the rules of the American Arbitration Association, or such
other rules as the parties mutually agree.




If the dispute is not fully resolved by mediation, the dispute shall be
submitted to binding arbitration before an arbitrator that is mutually
acceptable to both parties. Arbitration shall be in accordance with the
Commercial Arbitration Rules of the American Arbitration Association or such
other rules as the parties mutually agree. The arbitrator shall award all the
reasonable expenses incurred by the prevailing party of the arbitration
(excluding attorney fees), including fees and expenses in utilizing any
witnesses by the Prevailing Party. The arbitrator shall not have the right to
award any attorneys’ fees or expenses. The cost of fees for the mediator and
arbitrator shall be borne equally by Seller and Buyer. Each party shall pay
their own attorneys’ fees.




Tenant shall have the right to continue in possession of the Leased Premises and
shall comply with all terms and conditions of this Lease. Under no circumstances
shall Tenant have the right to setoff against any rent or other sums due from
Tenant hereunder the amount claimed as damages against Landlord.




SECTION 27




LANDLORD’S REMEDIES ON DEFAULT




If (i) Tenant fails to make any payment of Base Rent or Additional Rent or
payment required under this Lease when due, and such amount remains unpaid for a
period of ten (10) days following written notice to Tenant of such failure; (ii)
Tenant fails to comply with any term, provision, condition, or covenant of this
Lease or any of the rules and regulations now or hereafter established for the
governance of the Leased Premises for a period of thirty (30) days, following
notice from Landlord of such failure to comply or, if such failure is not
susceptible to cure within such thirty (30) day period, Tenant has not
instituted and diligently pursued good faith efforts to cure such failure within
such thirty-day (30) day period; (iii) any petition is filed by or against
Tenant under any section or chapter of the Bankruptcy Code, as amended, or under
any similar law or statute of the United States or any state thereof and such
petition is not discharged within sixty (60) days from the date of its filing;
(iv) Tenant becomes insolvent or makes a transfer in fraud of creditors; (v)
Tenant makes an assignment for the benefit of creditors; (vi) a receiver is
appointed for Tenant for any of the assets of Tenant; (vii) Tenant fails to
discharge any construction, mechanics’ or materialmens’ lien in the manner and
in the time period described in Section 25, above; then in any such events,
Tenant acknowledges that Landlord shall have the right to close the business
temporarily in order to retake the Leased Premises. Landlord shall have the
option to do any one or more of the following with notice or demand, in addition
to and not in limitation of any other remedy permitted by law or in equity or by
this Lease:




Page 11 of 21

Lease Agreement








(a)          Terminate this Lease, in which event Tenant shall immediately
surrender the Leased Premises to Landlord, but if Tenant shall fail to do so,
Landlord may, with notice and without prejudice to any other remedy Landlord may
have, entered upon and take possession of the Leased Premises and expel or
remove Tenant and its effects by force if necessary, without being liable to
prosecution or any claim for damages therefor; and Tenant agrees to indemnify
Landlord for all loss and damage which Landlord may suffer by reason of such
termination, whether through inability to refer the Leased Premises on
Satisfactory terms, or through decrease in rent, or otherwise.




(b)          Enter upon and take possession of the Leased Premises as agent of
Tenant, by force if necessary, without being liable to prosecution of any claim
for damages therefor and without terminating this Lease, and thereupon Landlord
may relet the Leased Premises as agent of Tenant and receive rents therefor; and
in such event, Tenant shall pay Landlord the reasonable cost of renovating
repairing and altering the Leased Premises for a new tenant or tenants and any
deficiency in rent that may arise by reason of such reletting. Landlord
acknowledges an affirmative duty to mitigate damage.




(c)          To accelerate the maturity of all rent due and to become due under
the Lease during the remainder of the Lease Term.




(d)          To keep the Lease in force, and to recover from Tenant the rent and
any other sum due from the Tenant each month or less frequently at the election
of Landlord, or to recover the entire sum due at the expiration of the Lease
Term.




(e)          To recover from Tenant all expenses including reasonable costs and
charges for repairs to the premises, which amounts will become due when incurred
and will become payable to Landlord on demand.




(f)          To recover reasonable attorney’s fees and costs in connection with
any action or proceeding to enforce this Lease, whether or not the Lease has
been terminated, or to secure any rights due Landlord under this Lease, whether
or not any action was instituted.




Page 12 of 21

Lease Agreement








SECTION 28




SURRENDER OF LEASED PREMISES




Tenant shall surrender the Leased Premises at the end of the Lease Term, or any
extension thereof in the same condition as when it took possession. Tenant shall
not be responsible for any repairs or alterations beyond those required to
restore the Leased Premises to a condition substantially similar to the
condition of the Leased Premises at the commencement of this Lease, reasonable
wear and tear excepted.




SECTION 29




HOLDING OVER




The failure of Tenant to surrender the Leased Premises upon the termination of
the Lease Term, and subsequent holding over by Tenant, without consent of the
Landlord shall result in the creation of a tenancy at sufferance whereupon
Landlord shall be entitled to collect 150% of the Base Rent from Tenant. This
provision does not give Tenant any right to hold over. All other terms and
conditions of this Lease shall remain in full force during any extended tenancy
hereunder.




SECTION 30




ATTORNMENT




In the event Landlord sells, conveys or otherwise transfers its interest in the
Property or any portion thereof containing the Leased Premises, whether said
transfer is voluntary or otherwise, or through bankruptcy or foreclosure, this
Lease shall remain in full force and effect and the new owner agrees, within ten
(10) days of written request, to confirm in writing, the continued validity of
this Lease. Tenant hereby attorns to and covenants and agrees, within ten (10)
days of Tenant’s receipt of a written request, to execute an instrument in
writing reasonably satisfactory to the new owner whereby Tenant attorns to such
successor in interest and recognizes such successor as the Landlord under this
Lease.




SECTION 31




ESTOPPEL CERTIFICATE




Tenant will, at any time and from time to time, upon not less than ten (10)
days’ prior request from Landlord, execute acknowledge, and deliver to Landlord,
a statement (“Tenant’s Estoppel Certificate) in writing certifying that Tenant
is in possession of the Leased Premises under the terms of this Lease, that this
Lease is unmodified and in full effect (or, if there have been modifications,
that this Lease is in full effect as modified, and setting forth such
modifications), stating the dates to which the Rent has been paid, and either
stating that, to the knowledge of Tenant, no default exists hereunder, or
specifying each such default of which Tenant may have knowledge, and such other
matters as may be reasonably requested by Landlord. Within ten (10) days of
written notice from Tenant, Landlord agrees to execute and deliver to Tenant
similar documents.




Page 13 of 21

Lease Agreement








SECTION 32




ASSIGNMENT, SUBLEASE, OR LICENSE




Tenant shall not assign this Lease or sublease the Leased Premises, or any right
or privilege connected therewith, or allow any other person, except agents,
employees, and customers of the Tenant, to occupy the Leased Premises or any
part thereof, without first obtaining the written consent of Landlord. A consent
by Landlord shall not be a consent for a subsequent assignment, sublease or
occupation by other persons. An unauthorized assignment, sublease, or license to
occupy by Tenant, shall be void and shall terminate this Lease at the option of
the Landlord. The interest of the Tenant in this Lease is not assignable by
operation of law, without the prior written consent of the Landlord.




SECTION 33




Intentionally left Blank




SECTION 34




CONDEMNATION




If the whole or any part of the Leased Premises shall be taken by any lawful
authority under the power of eminent domain, then this Lease and the term
demised shall thereupon terminate and Tenant shall be liable for rent only up to
the date of such termination.




In the event of the partial or complete taking of the improvements, as
aforesaid, Tenant shall only be entitled to participate in any awards for such
taking to the extent that any such award includes the loss, if any, sustained by
Tenant for loss of business, fixtures, goodwill, and moving expenses.




SECTION 35




LANDLORD TO HAVE ACCESS




The Landlord hereby expressly reserves the right to enter the Leased Premises or
any part thereof, at any time in the event of emergency, but only after notice
to the Tenant. Landlord’s right to enter shall be subject to applicable banking
regulations and the requirements of the Tenant to insure appropriate security
for its banking operations. Furthermore, Landlord may enter the Leased Premises
after reasonable notice to make inspection and repairs, to exhibit the Leased
Premises to prospective tenants, purchasers, or others, and to perform any acts
related to safety, protection, preservation, or improvement of the Leased
Premises.




Tenant shall have the right to peacefully hold and enjoy the Leased Premises
without unreasonable hindrance or interruption by Landlord or any persons
claiming by, through or under him until the end of the Lease Term.




Page 14 of 21

Lease Agreement








SECTION 36




RECIPROCAL COVENANT ON NOTIFICATION OF ADA VIOLATIONS




Within ten (10) days after receipt, Landlord and Tenant shall advise the other
party in writing, and provide the other with copies of (as applicable), any
notices alleging violation of the Americans with Disabilities Act of 1990
(“ADA”) relating to any portion of the Property or of the Leased Premises; any
claims made or threatened in writing regarding noncompliance with the ADA and
relating to any portion of the Property or the Leased Premises; or any
governmental or regulatory actions or investigations instituted or threatened
regarding noncompliance with the ADA and relating to any portion of the Property
or the Leased Premises.




SECTION 37




NOTICES




Any notice which is to be given; pursuant to the terms of this Lease to Tenant
or to Landlord shall be deemed sufficiently given if sent by Certified or
Registered Mail, postage prepaid, addressed as follows:




 

Landlord;

Horizon Bancorporation, Inc

 

 

Attn:   Michael Shannon Glasgow

 

 

1209 – 44th Avenue East

 

 

Bradenton, Florida 34209

 

 

 

 

Tenant:

Bank of the Ozarks

 

 

Attn:   Mark D. Ross,

 

 

Chief Operating Officer

 

 

17901 Chenal Parkway

 

 

Little Rock, Arkansas 72223




The customary receipt shall be conclusive evidence of service, and notice shall
be effective as of the date of mailing thereof Landlord agrees to accept rent at
the above- referenced address.




Any change in the entity to whom rent is due must be authorized in writing by
the named landlord, its mortgagor, or by court order. Absent such acceptable
authorization, Tenant shall not be in default of this Lease if it continues to
pay rent as specified herein.




Page 15 of 21

Lease Agreement








SECTION 38




ENTIRE AGREEMENT




Landlord represents that there are no oral agreements affecting this Lease. This
Lease, exhibits and rider, if any, attached hereto and forming a part hereof,
supersede and cancel all previous negotiations, arrangements, letters of intent,
lease proposals, brochures, agreements, representations, promises, warranties
and understandings between the parties. No alteration, amendment, change or
addition to this Lease shall be binding upon either party unless reduced to
writing and signed by each party.




SECTION 39




BROKERS




Landlord and Tenant hereby mutually represent and warrant to each other that
they have not had dealings or negotiations with respect to the Leased Premises
with any real estate broker. If any broker makes a claim that either Tenant or
Landlord has engaged such broker in connection with the leasing of the Leased
Premises, the party alleged to have retained such broker agrees to indemnify and
hold harmless the other party hereto against any and all costs or charges
(including any attorney’s fees) suffered as the result of such claim.




SECTION 40




RECORDING




Neither party may record this Lease or any memorandum hereof.




SECTION 41




TIME




Time shall be of the essence with respect to all terms under this Lease.




SECTION 42




WAIVER




No waiver by either of the parties hereto of any provision or breach hereof,
shall be deemed a waiver of any other provisions or of any subsequent breach by
the Tenant or the Landlord of the same or any other provisions. The Landlord’s
or Tenant’s consent to or approval of any act shall not be deemed to render
unnecessary the obtaining of the Landlord’s or the Tenant’s consent to or
approval of any subsequent act.




No remedy or election hereunder shall be deemed exclusive, but shall, whenever
possible, be cumulative with all other remedies at law or in equity.




Page 16 of 21

Lease Agreement








SECTION 43




LAW




This Lease and the performance hereunder shall be governed by the laws of the
State of Florida.




SECTION 44




HEADINGS




This instrument’s paragraph headings are for quick reference and convenience
only and do not alter, amend, or otherwise affect the terms, conditions, and
agreements set out herein.




SECTION 45




LITIGATION




In the event of litigation between the Landlord and the Tenant arising out of a
default in the performance of any of the terms, covenants, agreements or
conditions relative to rights, of either party under this Lease, the prevailing
party shall be entitled to an award of reasonable attorney’s fees and costs,
including those incurred prior to the commencement of litigation and at the
trial and appellate levels. In addition, both parties hereby waive their rights
to a trial by jury.




SECTION 46




SEVERABILITY




Should any provisions of this Lease be or become invalid, void, illegal or not
enforceable, it shall be considered separate and severable from the Lease and
the remaining provisions shall remain in force and be binding upon the parties
hereto as though such provision had not been included.




SECTION 47




FORCE MAJEURE




If either party fails to perform any of its obligations under this Lease as a
result of Force Majeure, such party shall not be liable for loss or damage for
the failure and the other party shall not be released from any of its
obligations under this Lease. If either party is delayed or prevented from
performing any of its obligations as a result of Force Majeure, the period of
delay or prevention shall be added to the time herein provided for the
performance of any such obligation.




Page 17 of 21

Lease Agreement








“Force Majeure” shall mean any period of delay which arises from or through Acts
of God; strikes, lockouts, or labor difficulty; explosion, sabotage, riot or
civil commotion; act of war; fire or other casualty; legal requirements; and
causes beyond the reasonable control of a party.




SECTION 48




CONSTRUCTION




Should any provision of this Lease require judicial interpretation, the parties
hereto agree that the court interpreting or construing the same shall not apply
a presumption that the terms hereof shall be more strictly construed against one
party by reason of the rule of construction that a document is to be more
strictly construed against the party who itself or through its agents prepared
the same, it being agreed that Landlord, Tenant and their respective agents have
participated in the preparation hereof




SECTION 49




RADON GAS




“Radon” is a naturally occurring radioactive gas that, when it has accumulated
in a building in sufficient quantities may present health risks to persons who
are exposed to it over time. Levels of radon that exceed federal and state
guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county public health
unit. Radon, an odorless, invisible and naturally occurring gas, is often found
inside tightly sealed buildings. The gas has been linked to lung cancer, with
susceptibility heightened among smokers.




SECTION 50




COMPLIANCE WITH APPLICABLE BANKING REGULATIONS




Notwithstanding any other provisions of this Lease, the rights, duties,
privileges and obligations of the parties shall at all times be subject to the
regulations published by the Federal Deposit Insurance Corporation, the office
of the Comptroller of Currency, the Division of Banking, or other banking
regulatory agencies. Specifically, the rights for the Landlord as set forth in
Section 27 shall not apply to the extent that they may conflict with such
applicable banking regulations.




SECTION 52




SPECIAL PROVISIONS




 

a.

2010 Real Estate Taxes, As additional rental and consideration hereof, Tenant
shall pay the ad valorum real estate taxes for the year 2010 that are currently
unpaid and due against the Premises. Tenant shall deliver a paid receipt
evidencing such payment upon execution and delivery of this lease.




Page 18 of 21

Lease Agreement








 

b.

Rent prior to July 1, 2011 and Sales tax thereon. The rent that has accrued from
the date of September 11, 2010 and prior to the date of July 1, 2011 has been
negotiated and agreed to be the sum of $140,746,60 (“Pre July Rent”). The Pre
July Rent is being paid to Landlord as part of a settlement agreement between
Landlord and the FDIC as receiver for Horizon Bank (“Receiver”). Tenant is not
responsible for payment of the Pre July Rent. The Pre July Rent is subject to
Florida sales taxes on commercial leases. Tenant shall pay the amount of the
sales tax on the Pre July Rent to Landlord upon execution and delivery of this
lease. Landlord and Tenant estimate that the sales tax due on the Pre July Rent
is $9,148.53 (Pre July Rent x 6.5%) If Landlord receives a notice or demand for
any additional sales taxes, interest, penalties or other charges arising from
the Pre July rent (the “Tax Claim”), then Tenant shall pay and agrees to
indemnify and hold Landlord harmless for any liability, loss or claim arising
from the Tax Claim, including the tax itself, interest, penalties, and attorney
fees and costs incurred by Landlord defending the Tax Claim and/or enforcing
this indemnification provision. Tenant shall pay the amount of the Tax Claim on
or before 10 days following Tenant’s receipt of any demand or written
notification from the State of Florida Department of Revenue.




IN WITNESS WHEREOF, the parties have hereunto caused this instrument to be
executed the day and year first above written.




Signed, sealed and delivered

in the presence of:

 

LANDLORD:

 

 

 

/s/ Charles J. Pratt, Jr.

 

Horizon Bancorporation, Inc., a Florida Corporation

Signature

 

 

 

 

 

Charles J. Pratt, Jr.

 

 

Printed Name

 

 

 

 

 

/s/ Tammy Melichar

 

 

Signature

 

By:

/s/ Shannon Glasgow

 

 

Name:

Shannon Glasgow

Tammy Melichar

 

Title:

Chairman

Printed Name

 

 




Signed, sealed and delivered

in the presence of:

 

TENANT:

 

 

 

/s/ Patricia Hooker

 

Bank of the Ozarks, an Arkansas Banking Corporation

Signature

 

 

 

 

 

Patricia Hooker

 

 

Printed Name

 

 

 

 

 

/s/ Robbie Hargrove

 

 

Signature

 

By:

/s/ Mark D. Ross

 

 

Name:

Mark D. Ross

Robbie Hargrove

 

Title:

Vice Chairman & COO

Printed Name

 

 




Page 19 of 21

Lease Agreement








This page intentionally left blank




Page 20 of 21

Lease Agreement








Exhibit A to Lease Agreement

Horizon Bancorporation/Bank of the Ozarks




Lot 1, ONECO HORIZON, a Subdivision according to the Map or Plat thereof as
recorded in Plat Book 35, page 193 of the Public Records of Manatee County,
Florida.




LESS Additional R/W described in Official Records Book 2345 page 1137 of the
public records of Manatee County, Florida.




Page 21 of 21

Lease Agreement





[ex102001.jpg] [tpg22.jpg]





[ex102002.jpg] [tpg23.jpg]



